Citation Nr: 1226510	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches.

2.  Entitlement to an initial compensable disability rating for pseudofolliculits barbae (PFB).

3.  Entitlement to an initial compensable disability rating for bilateral pes planus.  

4.  Entitlement to an initial compensable disability rating for right foot hallux valgus. 

5.  Entitlement to an initial compensable disability rating for left foot hallux valgus. 

6.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.  

7.  Entitlement to service connection for residuals of frostbite to the right hand.  

8.  Entitlement to service connection for residuals of frostbite to the left hand.  

9.  Entitlement to service connection for residuals of frostbite to the right foot.  

10.  Entitlement to service connection for residuals of frostbite to the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1985 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The April 2008 rating decision on appeal granted the Veteran's claims of entitlement to service connection for headaches, PFB, bilateral pes planus, right and left foot hallux valgus, and a right knee disability, all rated at 0 percent disabling, effective from February 1, 2008, the day after his separation from service.  The RO also denied service connection for residuals of frostbite to the left and right hands and feet.  

Thereafter, in October 2008, the Veteran participated in a hearing before a Decision Review Officer.  A copy of the transcript is associated with the virtual file.  

In a May 2009 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's right knee disability rating from 0 percent to 10 percent, effective from February 1, 2008.  In January 2011, he subsequently filed for a temporary disability rating based on the need for convalescence as the result of a December 2010 surgical procedure on his knee.  A May 2011 rating decision granted this temporary 100 percent disability rating, effective from December 15, 2010 to January 31, 2011.  The RO then continued his 10 percent disability rating, effective from February 1, 2011.  He has continued to appeal his 10 percent disability rating for the right knee.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

In this decision, the Board is deciding the claims of entitlement to service connection for residuals of frostbite to the right and left hands and feet.  However, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have current residuals of frostbite of the hands and feet.  


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite of the right and left hands and right and left feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in September 2007, at the time he filed his claims for service connection, of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, the preferred sequence.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to the claims for frostbite of the hands and feet.  

Additionally, the Veteran was provided a VA examination with respect to the claims decided herein in September 2007, specifically addressing whether the Veteran's claimed frostbite of the hands and feet may be attributed to his military service and, specifically to an incident in January 1987.  The Board finds that this examination and opinion is adequate, as it is predicated on a full reading of the evidence in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record and provided a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues being decided has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Service Connection

The Veteran stated that he is entitled to service connection for residuals associated with a January 1987 in-service diagnosis of frostbite to his hands and feet.  In his September 2007 claim, he stated that he was treated for frostbite during service in January 1987.  After his claim was denied, he submitted a notice of disagreement (NOD) in May 2008 stating that he had cold weather injuries to his hands and feet and that the cold weather affects his ability to function.  He indicated that he did not seek treatment as much as he should have during service, but that he took Motrin for pain.  He offered testimony at a personal hearing in October 2008, but chose not to discuss the frostbite claim.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110;1131,  38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).



A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Unfortunately, in this particular case at hand, there is no competent and credible evidence of current residuals of frostbite, affecting either of the Veteran's hands or feet.  A current disability is the first requirement of any service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran contends that he suffered from frostbite in service.  Indeed, a January 1987 service treatment record confirms the in-service diagnosis of frostbite to the hands and feet.  However, the Board notes that the mere fact of an in-service disease or injury is not enough.  There must be chronic disability resulting from that disease or injury.  The Veteran has received treatment from VA medical centers dating from May 2008 to March 2012, including specific treatment for various feet disorders.  The only discussion concerning the Veteran's feet, or his hands for that matter, are concerning other, distinct diagnoses, such as pes planus and hallux valgus.  He has also submitted private treatment records in support of his claims.  Unfortunately, there is no indication in any treatment record from any physician showing that the Veteran currently has residuals of frostbite.  

During the September 2007 QTC examination, conducted several months prior to his separation from service in January 2008, the Veteran described the in-service incident and stated that he was driving a truck in winter and it did not have a heater.  He stated he suffered from swelling, numbness, and extreme pain.  He stated that he was treated with Motrin and prescribed bedrest.  He stated that he does not have any symptoms such as sweating, abnormal sensation, undue fungal infections, breakdown of frostbite scars, changes in color or disturbances in nail growth.  Additionally, he stated that he had not received any additional treatment since 1987.  

On physical examination, the examiner noted that there was no alteration in the form of function of the Veteran's fingers and hands.  As for his feet, the examiner determined that there was no disturbance of sensation or vascular supply, and the Veteran's feet were normal in outline and symmetric in form and function, with normal feet and ankle reflexes.  Consequently, the examiner provided a diagnosis of brief exposure to the cold, with no sustained pathology or complication sustained in the feet or hands.



The Veteran is certainly competent to proclaim having experienced relevant symptoms concerning his feet and hands during and since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  However, in this case he has not specifically described any current residuals of frostbite of the hands and feet.  In his NOD, he made a vague assertion that the cold weather affects his ability to function, but did not describe any current symptoms or residuals in his hands or feet.  He did not offer any testimony about frostbite residuals at his hearing in May 2008.  And on his VA examination in September 2007, he denied any symptoms such as sweating, abnormal sensation, undue fungal infections, breakdown of frostbite scars, changes in color or disturbances in nail growth.  Thus, there is no competent lay evidence of current residuals of frostbite of the hands or feet.  

Additionally, there is no medical evidence showing current residuals of frostbite of the hands or feet.  As noted above, no current residuals are shown in any of the post-service treatment records.  The VA examiner in September 2007 conducted a detailed examination of the Veteran's hands and feet and provided a diagnosis of brief exposure to the cold, with no sustained pathology or complication sustained in the Veteran's feet or hands.  

Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current disability of residuals of frostbite of the hands or feet, service connection is not warranted.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of frostbite to the hands and feet.  And inasmuch as the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in his 

favor, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The claim of entitlement to service connection for residuals of frostbite to the right hand is denied.  

The claim of entitlement to service connection for residuals of frostbite to the left hand is denied.  

The claim of entitlement to service connection for residuals of frostbite to the right foot is denied.  

The claim of entitlement to service connection for residuals of frostbite to the left foot is denied.  


REMAND

The Board finds it necessary to remand the claims for higher initial ratings for headaches, PFB, bilateral pes planus, right and left foot hallux valgus, and right knee chondromalacia to the AOJ for additional development.

The Veteran filed these claims in September 2007.  He was provided VA compensation examinations in September 2007, to first determine whether he was entitled to service connection for these disorders.  So these examinations primarily focused on the cause of the Veteran's disabilities, as opposed to the current severity of them.  Thereafter, he was scheduled for additional VA compensation examinations in January 2009 to assess the severity of his now service-connected disabilities.  First, concerning his bilateral pes planus and right and left hallux valgus disabilities, the Veteran has received additional treatment, both from VA and from his private physicians, for these disorders.  

As for the claim for a higher initial rating for headaches and PFB, the Veteran and his representative allege the January 2009 VA examination is inadequate for rating purposes.  Specifically, concerning the Veteran's headaches, the VA examiner did not discuss the frequency of any prostrating attacks.  As for the PFB, the January 2009 VA examination does not discuss the total percentage of body area covered by the PFB or the percent of the exposed area, as is required for evaluation.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The Board agrees that these examinations are inadequate.  Consequently, additional evaluation is required.  

Finally, concerning the Veteran's claim for a disability rating higher than 10 percent for right knee chondromalacia, the Board notes the Veteran has not been examined since January 2009, despite having undergone surgery in December 2010, as is reflected by his temporary disability rating of 100 percent for convalescence.  Moreover, the Veteran has specifically stated that this disability is worse than when it was last rated.  

The Veteran has submitted additional VA and private treatment records concerning all of his disabilities currently on appeal since they were last examined in January 2009.  When, as here, a Veteran claims that his conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his disabilities given that over two years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated these disabilities.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

As the case must be remanded for the foregoing reason, any recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Fayetteville VA treatment facility, dated since February 2008.  

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected headaches, PFB, bilateral pes planus, right and left foot hallux valgus, and right knee chondromalacia.  The Veteran's file should be made available to and reviewed by the examiners.  All necessary tests, including X-rays if indicated, should be performed.

Right knee

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee chondromalacia.

The examiner should report the range of motion of the right knee, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

Pes planus and hallux valgus

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected pes planus and hallux valgus.

With respect to pes planus, the examiner should state whether or not there is evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; weight-bearing line over or medial to the great toe; inward bowing of the tendo- achillis; or pain on manipulation and use of the feet.

With respect to hallux valgus, the examiner should state whether the condition is severe, if equivalent to amputation of the great toe; or whether it is operated with resection of the metatarsal head.

Headaches

The examiner should discuss the history and symptoms of the Veteran's headaches, to include the frequency and duration of episodes of headaches, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability.

 Psuedofolliculitis barbae

The examiner should describe the pseudofolliculitis barbae of the Veteran's face.  The examiner should describe what percentage of the Veteran's entire body and what percentage of exposed areas are affected by his PFB.

The examiners must provide comprehensive reports, including complete rationales for all opinions and conclusions reached.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claims on appeal.  If the claims are not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


